DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

 Response to Amendment
Applicant’s amendment dated 02/25/2022 has been entered – Claims 1, 8, and 18 are amended and Claims 24-27 are newly added. Claims 1-27 remain pending in this application.

The rejection of Claims 1, 4, 6, 8-11, 16, 18, 20-21, and 23 under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior…"), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/0334020 A1) as set forth previously in the Final Rejection mailed 01/24/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejections of Claims 2 and 19 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Hexcel (“HexPly® Prepreg Technology”), Claims 3 and 7 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Zornig et al. (Armor Plate Ballistic Testing), Claim 5 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet), Claim 12 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Hazell et al. (“The Impact of Structural Composite Materials…”), Claims 13-14 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Chen et al. (CN 206274239 U), Claim 15 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Boos (US 6,216,579 B1), Claim 17 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Martin et al. (US 2003/0052779 A1), and Claim 22 under 35 U.S.C. 103 over Fu, Kennedy, and Endres and further in view of Keil (Technology and Practical Use of Strain Gages) are herein revised as required in accordance with the above new grounds of rejection. 

Response to Arguments
Applicant’s arguments on Pages 6-10 of the response dated 02/25/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection(s) of record for any teaching or matter specifically challenged in the arguments. 









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 18, the instant claims recite the limitations wherein “the first and second layers are symmetric with one another with respect to a plane through the core layer” and wherein “the first and second face sheets are symmetric with one another with respect to the plane through the core layer” which are not regarded to find support in the specification as originally filed. The specification includes discussion of a panel having an overall symmetric structure (see [0021]) but it does not include a reference to any form of a theoretical plane, such as one through the core layer as claimed. 
After additional search and consideration, it appears “symmetric” is a term of art in the ballistic panel area. Accordingly, to comply with the requirements of new matter, it is the Examiner’s suggestion that the phrases “with respect to a plane through the core layer” are deleted. 
Dependent Claims 2-17 and 19-27 are rejected for failing to overcome the deficiencies of their respective parent claims. 

	Regarding Claims 8 and 23, the instant claim recites the limitation wherein “the first and second face sheets also comprise the ballistic gel material” which is not regarded to find support in the specification as originally filed. Rather, the specification indicates only that the face sheets are formed from aluminum (see [0028]). 	
Dependent Claims 9-14 are rejected for failing to overcome the deficiencies of their respective parent claim. 

Regarding Claims 24 and 27, the instant claims also include the limitation wherein layers are symmetric with one another “with respect to the plane through the core layer” which is not regarded to find support as discussed above with respect to the independent Claims 1 and 18. The Examiner puts forth the same recommendation that such language is removed in favor of reciting only that the layers are symmetric with one another. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 23, the instant claims recite the limitation wherein “the first and second face sheets also comprise the ballistic gel material.” It is noted however, that the parent Claims 1 and 18 recite that the first and second face sheets comprise aluminum. It is unclear how a single layer may include both aluminum and a ballistic gel material. Therefore, for purposes of examination herein, it will be assumed that the first and second face sheet need not include the ballistic resistant gel. 
Dependent Claims 9-14 are rejected for failing to overcome the deficiencies of their respective parent claim. 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 4, 6-11, 16, 18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/0334020 A1). 
Regarding Claim 1, Fu teaches a sandwich composite panel (SCP), considered a ballistic panel, comprising a 12.7 mm thick honeycomb core and two carbon fiber reinforced plastic (CFRP) facings (see Abstract & Pg. 75). The honeycomb core layer includes a concentrated colloidal suspension of styrene/acrylate particles in ethylene glycol which is a shear thickening fluid (STF) (see Abstract & Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. 
Fu does not teach a ballistic panel comprising a core layer formed of a ballistic resistant material having a first major surface and a second major surface wherein a first layer comprising a ballistic gel material is included on the first major surface of the core and wherein a second layer comprising a ballistic gel material is included on the second major surface of the core. However, in the analogous art of structural sandwich plates with ballistics resistance, Kennedy teaches a panel comprising a core which is provided with at least one interlayer to improve ballistics and/or blast resistance (see Abstract). Employing materials such as Kevlar fabric for said interlayer obstructs or restrains any projectiles that penetrate the outer layer of the sandwich structure and captures any fragments of the outer layers or the core generated by the impact of the projectile (see [0012]). See Kennedy Fig. 1 for an illustration of said interlayer structure in a sandwich panel. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Fu by adding a ballistic resistant Kevlar interlayer to the honeycomb core of the panel for improved ballistics protection. Such a modification would yield a panel comprising a core layer including a ballistic resistant material (the Kevlar “interlayer” suggested by Kennedy) having a first and second major surface wherein the STF-filled honeycomb of Fu is on either side of said core (corresponding to a first layer comprising a ballistic gel on the first major surface of the core layer and a second layer comprising a ballistic gel material on the second major surface of the core layer as required by the instant claim). 
The outermost layers in the panel of Fu in view of Kennedy above are the CFRP ballistic resistant material layers. The prior art combination does not teach a panel including first and second face sheet of aluminum. However, Kennedy also teaches that for purposes of blast protection, sandwich composite panels with an additional metal face layer are preferred which ensures that even if one of the outer layers is penetrated by shrapnel or completely stripped away by the force of an explosion, a sandwich structure with substantial strength remains (see [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ballistic panel of the prior art combination above by providing an additional metal face sheet on each of first and second CFRP facing layers for the benefit of improved blast protection. Furthermore, Kennedy teaches that suitable metals for said facing layers include steel and aluminum (see [0011]). Therefore, it would have also been obvious to one of ordinary skill in the art to select aluminum for the material of the outermost face sheet. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
Concerning the claimed properties wherein the first and second layers are symmetric with one another with respect to a plane through the core layer and wherein the first and second face sheets are symmetric with one another with respect to the plane through the core layer, the prior art combination of Fu and Kennedy appears silent. However, Kennedy suggests that the innermost core layer may be positioned such that it is in the middle of the panel (see [0028]) which would yield a panel wherein the first and second layers and the first and second face sheets are symmetric with one another with respect to a plane which coincides with the center of this central core. 
Furthermore, in the event it is determined that the prior art combination does not disclose a symmetric panel with sufficient specificity, it is noted that Wibby teaches that it was known in the art that symmetric ballistic panels (i.e. panels having a symmetrical arrangement of ballistic sheets from the front to the back surface) are beneficial as they permit either side of the panel to serve as a strike face without altering performance (see [0161]). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of the prior art combination such that the entire panel is symmetrical (i.e. such that the first and second layers are symmetric with one another around the core and such that the first and second face sheets are symmetric with one another around the core).  
Concerning the material of the ballistic gel, the prior art combination does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of the prior art combination above, substituting the STF of Fu for D3O as suggested by Endres. Such a substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the ballistic gel layer would remain useful in the panel of the prior art. See MPEP § 2143 (B). As evidenced by Garnick, D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix (see [0017]). 

Regarding Claim 4, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above wherein the first and second layers comprising ballistic gel material both comprise a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b).

Regarding Claim 6, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 4 above wherein the ballistic gel is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 7, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 4 above. Fu taught that the original honeycomb layer had a thickness of 12.7 mm (see Pg. 75). Accordingly, the prior art combination teaches that each of the first and second layers comprising the ballistic gel material (symmetric with one another around the core) have a thickness of 6.35 mm (equivalent to 0.25 inches) which falls within the range recited by the instant claim (“about 0.2 inch to about 3 inches”). 

Regarding Claims 8-9, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 4 above wherein the first and second face sheets each comprise aluminum (see the note with respect to Claim 8 in the rejection under 35 USC § 112(b) above).

Regarding Claim 10, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 9 above (which is also a panel according to Claim 8). The prior art combination does not expressly teach the thickness of the face sheets. However, Kennedy teaches that the aluminum face plates can have a thickness of 0.5 to 20 mm (see [0011] and [0027]) which is equivalent to 0.02 to 0.79 inches. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the aluminum face sheets in the panel of the prior art combination above such that they have a thickness of 0.5-20 mm. The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of the prior art since Kennedy teaches such a thickness is suitable for face plates in a ballistic panel application. 
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Since the claimed range of about 0.005 to 0.04 inches overlaps with the range disclosed by Kennedy, the ballistic panel of the prior art combination is deemed to render the instant claim unpatentable. 
 
Regarding Claim 11, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 10 above wherein the panel comprises first and second CFRP layers on the first and second ballistic gel layers and as well as first and second aluminum face layers on said first and second CFRP layers. Accordingly said first and second CFRP layers correspond that the first and second underlying layers of the instant claim wherein the first underlying layer is disposed between the first face sheet and the first layer comprising ballistic gel material and the second underlying layer is disposed between the second face sheet and the second layer comprising ballistic gel material. 

Regarding Claim 16, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic gel D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix.

Regarding Claim 18, Fu teaches method of making a sandwich composite panel (SCP), considered a ballistic panel, comprising a 12.7 mm thick honeycomb core and two carbon fiber reinforced plastic (CFRP) facings (see Abstract & Pg. 75). In the method, the core is provided and the first and second CFRP facings are attached (see Pg. 75). The honeycomb core layer includes a concentrated colloidal suspension of styrene/acrylate particles in ethylene glycol which is a shear thickening fluid (STF) (see Abstract & Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. 
Fu does not teach a method of making a ballistic panel comprising a step wherein a core layer formed of a ballistic resistant material having a first major surface and a second major surface is provided and wherein a first layer comprising a ballistic gel material is attached to the first major surface of the core and a second layer comprising a ballistic gel material is attached to the second major surface of the core. However, in the analogous art of structural sandwich plates with ballistics resistance, Kennedy teaches a panel comprising a core which is provided with at least one interlayer to improve ballistics and/or blast resistance (see Abstract). Employing materials such as Kevlar fabric for said interlayer obstructs or restrains any projectiles that penetrate the outer layer of the sandwich structure and captures any fragments of the outer layers or the core generated by the impact of the projectile (see [0012]). See Kennedy Fig. 1 for an illustration of said interlayer structure in a sandwich panel. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Fu by first providing a ballistic resistant Kevlar interlayer and then attaching honeycomb/STF layers on either side of said interlayer for improved ballistics protection. Such a modification would yield a method of making a panel wherein a core layer is provided having a first and second major surface is provided which includes a ballistic resistant material (the Kevlar “interlayer” suggested by Kennedy) and wherein the ~1/2 of the STF-filled honeycomb structure of Fu is attached on either side of said core (corresponding to attaching a first layer comprising a ballistic gel on the first major surface of the core layer and a attaching a second layer comprising a ballistic gel material on the second major surface of the core layer as required by the instant claim). 
The outermost layers in the panel formed by the method of Fu in view of Kennedy above are the CFRP ballistic resistant material layers. The prior art combination does not teach a method of making a panel wherein first and second face sheets of aluminum are attached. However, Kennedy also teaches that for purposes of blast protection, sandwich composite panels with an additional metal face layer are preferred which ensures that even if one of the outer layers is penetrated by shrapnel or completely stripped away by the force of an explosion, a sandwich structure with substantial strength remains (see [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making the ballistic panel of the prior art combination above by adding additional steps wherein an additional metal face sheet is attached on each of the first and second CFRP facing layers for the benefit of improved blast protection. Furthermore, Kennedy teaches that suitable metals for said face sheets include steel and aluminum (see [0011]). Therefore, it would have also been obvious to one of ordinary skill in the art to select aluminum for the material of the outermost face sheet in the above method. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
Concerning the claimed properties wherein the first and second layers are symmetric with one another with respect to a plane through the core layer and wherein the first and second face sheets are symmetric with one another with respect to the plane through the core layer, the prior art combination of Fu and Kennedy appears silent. However, Kennedy suggests that the innermost core layer may be positioned such that it is in the middle of the panel (see [0028]) which would yield a panel formed by the method wherein the first and second layers and the first and second face sheets are symmetric with one another with respect to a plane which coincides with the center of this central core. 
Furthermore, in the event it is determined that the prior art combination does not disclose a method of making a symmetric panel with sufficient specificity, it is noted that Wibby teaches that it was known in the art that symmetric ballistic panels (i.e. panels having a symmetrical arrangement of ballistic sheets from the front to the back surface) are beneficial as they permit either side of the panel to serve as a strike face without altering performance (see [0161]). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making a ballistic panel of the prior art combination above such that the method ensures the entire panel is symmetrical when attaching subsequent layers on either side of the core (i.e. such that the first and second layers are symmetric with one another around the core and such that the first and second face sheets are symmetric with one another around the core).  
Concerning the material of the ballistic gel, the prior art combination does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the first and second layers attached to the core in the method of prior art combination above, substituting the STF of Fu for D3O as suggested by Endres. Such a substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the ballistic gel layer would remain useful in the panel of the prior art. See MPEP § 2143 (B). As evidenced by Garnick, D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix (see [0017]). 

Regarding Claim 20, Fu in view of Kennedy, Wibby, and Endres teaches the method of Claim 18 above wherein the first and second layers comprising ballistic gel material both comprise a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b).

Regarding Claim 21, Fu in view of Kennedy, Wibby, and Endres teaches the method of Claim 18 above wherein the ballistic gel is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 23, Fu in view of Kennedy, Wibby, and Endres teaches the method according to Claim 18 above wherein the first and second face sheets comprising aluminum are attached on the first and second layers of ballistic gel material (see the note with respect to Claim 23 in the rejection under 35 USC § 112(b) above).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claims 1 and 18 above, and further in view of Hexcel (“HexPly® Prepreg Technology”, 2013).
Regarding Claim 2, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic resistant material of the core is a fabric of Kevlar (a para-aramid fiber). Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). 
The combination does not teach a core wherein the para-aramid fibers are impregnated with a curable resin. However, Kennedy suggests that the fabric of the interlayer may be impregnated with plastics of a polymer material so as to be more rigid which improves handling of layer (see [0032]). Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of the prior art combination above by impregnating the Kevlar (para-aramid) fabric of the core with a curable resin, since Kennedy teaches that impregnating the fabric is envisioned to improve rigidity and handling and Hexcel teaches that impregnating with a curable resin creates a durable, stuff, lightweight composite material. 

Regarding Claim 19, Fu in view of Kennedy, Wibby, and Endres teaches the method according to Claim 18 above wherein the ballistic resistant material of the core is a fabric of Kevlar (a para-aramid fiber). Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). 
The combination does not teach a core wherein the para-aramid fibers are impregnated with a curable resin. However, Kennedy suggests that the fabric of the interlayer may be impregnated with plastics of a polymer material so as to be more rigid which improves handling of layer (see [0032]). Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel in the method of the prior art combination above by impregnating the Kevlar (para-aramid) fabric of the core with a curable resin, since Kennedy teaches that impregnating the fabric is envisioned to improve rigidity and handling and Hexcel teaches that impregnating with a curable resin creates a durable, stuff, lightweight composite material. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claims 1 and 4 above respectively, and further in view of Zornig et al. (Armor Plate Ballistic Testing, Watertown Arsenal Laboratory Report Number WAL 710/685, 2 August 1944).
Regarding Claim 3, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above but the combination appears silent with respect to the thickness of the Kevlar core interlayer. However, Zornig teaches that it was known in the art at the time of the claimed invention that high resistance to penetration is a desirable property of armor (see Pg. 2) and that one of the mechanisms through which armor resists penetration of projectiles is by absorbing the kinetic energy of the projectile (see Pg. 10). Furthermore, Zornig teaches that it was known that every layer in the core of the panel (i.e. not the outer layers) absorbs an amount of energy from the projectile which is proportional to the thickness of the layer (see Pg. 17). Therefore, since energy absorption of a layer is a variable that can be modified, among others, by adjusting said thickness of the core layer, the thickness would have been considered a result effective variable by one of ordinary skill in the art at the effective filing date of the claimed invention. Accordingly, absent a persuasive showing of secondary considerations, the claimed core layer thickness cannot be considered critical. One having ordinary skill in the art would have optimized, by routine experimentation, the thickness of the core layer in the ballistic panel of the prior art combination above to obtain the desired energy absorption (ballistic protection) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that wherein the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 4 above, and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet).
Regarding Claim 5, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 4 above wherein the cell wall is formed of an aramid fiber/phenolic resin honeycomb core under the trade name HexWeb® HRH10-1/8-4 (see Pg. 75). As evidenced by Hexcel’s product data sheet for said honeycomb core, the material is manufactured from Nomex® aramid (a meta-aramid) fiber sheets (see Pg. 1). Therefore, the combination does not teach a ballistic panel wherein the cell wall of the core layer comprises para-aramid fibers as required by the instant claim. 
However, Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). In the analogous art of ballistic materials for armored vehicles, Walter teaches a composite panel including a core layer made of a honeycomb structure arranged between first and second outer layers (see Abstract). Walter also teaches that the honeycomb core may be made of an aramid material, exemplified by Kevlar® and Nomex®. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the Nomex®-based honeycomb material in the core layer of the ballistic panel of the prior art combination above for a Kevlar®-based honeycomb because Walter teaches that Kevlar may suitably be selected as the honeycomb material in the core layer of a ballistic panel for transportation applications. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified core layer would remain useful in the ballistic panel of the prior art and would possess the benefits taught by the references above. See MPEP § 2143 (B). The above modification would yield a ballistic panel cell walls in the core layer comprises Kevlar® fibers, which are para-aramid fibers as required of the instant claim. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 11 above, and further in view of Hazell et al. (“The Impact of Structural Composite Materials Part I: Ballistic Impact” J Strain Analysis Vol 47(7). Pgs 396-405. 2012). 
Regarding Claim 12, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 11 above wherein the panel comprises first and second underlying layers made of carbon fibers impregnated with a plastic resin (CFRP) but the combination does not teach a panel wherein the underlying layers both comprise a fiberglass fabric impregnated with a resin. However, in the analogous art of composite materials for ballistic applications, Hazell teaches that glass fiber reinforced plastic (GFRP) materials, unlike carbon-based composites, demonstrate reasonable energy absorption when subjected to ballistic attack (see Pg. 400). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the underlying layers in the ballistic panel of the prior art combination above such that they are formed of GFRP rather than CFRP since Hazell teaches that GFRP is preferred from the viewpoint of energy absorption when subjected to ballistic attack. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 8 above, and further in view of Chen et al. (CN 206274239 U). A machine translation of Chen is provided with the Office Action and is referred to herein for citations.  
Regarding Claims 13-14, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 8 above but the combination does not teach a ballistic panel further comprising an intumescent layer on the first face sheet. However, in the analogous art of bulletproof panels, Chen teaches a flame-retardant bullet-proof plate comprising a ballistic core and an intumescent flame-retardant coating layer (see Pg. 3, lines 29-30). Chen suggests that such an intumescent coating on the surface of the bulletproof core layer does not affect the mechanical properties of the anti-missile core layer (see Pg. 4, lines 1-3) but it protects the core layer in case of a fire (see Pg. 4, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of Fu in view of Kennedy and Endres by providing an intumescent coting layer on the surface of the panel, including the first and second face sheets, for the benefit of improved fire protection of the panel while maintaining necessary ballistic properties as disclosed by Chen. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 1 above, and further in view of Boos (US 6,216,579 B1).
Regarding Claim 15, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above but the combination does not teach a panel further comprising a first adhesive layer adhering the first layer of ballistic gel material layer to the first major surface of the core layer and a second adhesive layer adhering the second ballistic gel material layer to the second major surface of the core layer. 
However, in the analogous art of composite armor materials, Boos teaches that adhesive layers in composite materials play a much greater role than merely holding layers together. The adhesive distributes the energy impact over a greater area. It reduces the ability of the outer layer to elongate in a direction normal to the applied force and it adds the shear strength of the inner layer to that of the outer layer. Therefore, instead of allowing the outer layer to fail independently in shear, the adhesive holds the layers together so that some of the shear strength of the inner layer is added to the outer (see Col. 2, lines 58-66). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add an adhesive layer between the core layer and each of the ballistic gel layers in the panel of the prior art combination above, not only to hold the layers together but also for the benefit of improved response to ballistic impact as suggested by Boos. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 1 above, and further in view of Martin et al. (US 2003/0052779 A1). 
Regarding Claim 17, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 1 above. Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74) but Fu does not explicitly teach an end use for the ballistic panel, such as an aircraft door. 
In the analogous art of doors for aircraft, Martin teaches that cockpit doors in an aircraft are preferably designed with a layer of Kevlar or other bulletproof material to prevent bullet penetration (see [0008]). Such a door design, when used in combination with other necessary safety precautions, allows for the isolation of the cockpit crew from threats from the passenger cabin (see [0004]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ballistic panel of the prior art combination above, which comprises bulletproof materials, in an aircraft door for the benefit of improved protection of the cockpit crew from threats in the passenger cabin as disclosed by Martin. The selection of a known material which is based upon the suitability for its intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 18 above, and further in view of Keil (Technology and Practical Use of Strain Gages - With Particular Consideration of Stress Analysis Using Strain Gages - 3.2.4 Epoxy Adhesives. John Wiley & Sons. 2017).
Regarding Claim 22, Fu in view of Kennedy, Wibby, and Endres teaches the method according to Claim 18 above wherein the first and second CFRP panels are adhered (bonded) to the honeycomb panel(s) using an epoxy adhesive (see Fu Pg. 75). Fu appears silent with respect to the temperature at which said bonding is performed. However, in the analogous art of epoxy resins, Keil teaches that it was known in the art at the time of claimed invention that the most important parameters for the curing of an epoxy resin are temperature and time – in order to save time one must work at higher curing temperatures (see Pg. 117). As the time required for curing is a variable that can be modified by adjusting the curing temperature, temperature would have been considered a result effective variable by one having ordinary skill in the art. As such, absent a persuasive showing of secondary considerations, the claimed temperature (i.e. “hot”) cannot be considered critical. Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have optimized, by routine experimentation, the curing temperature in the method of the prior art combination above in order to obtain the desired curing time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), Wibby et al. (US 2015/0260483 A1), Endres et al. (US 2015/0323291 A1), and Hazell et al. (“The Impact of Structural Composite Materials Part I: Ballistic Impact” J Strain Analysis Vol 47(7). Pgs 396-405. 2012), as applied to Claim 12 above, and further in view of Cloud et al (US 2003/0189131 A1). 
Regarding Claims 24-25 and 27, Fu in view of Kennedy, Wibby, and Endres teaches the ballistic panel according to Claim 12 above (which is also a panel according to Claim 1). The panel includes first and second underlying layers between the first and second ballistic gel layers and the first and second face sheets wherein said layers are symmetric with one another with respect to the plane through the core layer. Fu suggests that such a panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Fu. Pg. 74). The prior art combination does not teach a ballistic panel further comprising first and second cellular layers. 
In the analogous art of ballistic resistant doors (panel), Cloud teaches a composite door comprising a variety of ballistic resistant layers and an acoustic fabric layer which provides a means of acoustic dampening by providing a muffling layer for the panel (see [0022]). Cloud also teaches that flight deck doors in an aircraft preferably provide acoustic dampening to assist in questing the flight deck, shielding it from noise generated in the passenger area as well as from noise generated by oncoming wind as the aircraft proceeds in flight (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an acoustic fabric layer to the ballistic panel of the prior art combination for the benefit of improved acoustic dampening as disclosed by Cloud. Likewise, it would have been obvious to one of ordinary skill in the art to place said acoustic fabric under the first underlying layer (between the first underlying layer and first ballistic gel layer). Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of an additional layer under the first face sheet of the panel of the prior art which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
Cloud does not explicitly disclose a ballistic panel having a second acoustic layer on the opposite side of the panel from the first. However, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional layer of acoustic fabric to the panel of the prior art combination above for the benefit of improved acoustic dampening since Cloud teaches such a property is important. Likewise, it would have been obvious to do so in order to preserve panel symmetry described above as being beneficial by Wibby. That said, it would have been obvious to provide the second acoustic fabric layer under the second underlying layer (between the second underlying layer and the second ballistic gel layer) to preserve symmetry while improving acoustic dampening. Such a modification would yield a panel wherein the first underlying layer is between the first face sheet and the first acoustic layer and wherein the second underlying layer is between the second face sheet and the second acoustic layer. 
Finally, concerning the construction of the acoustic fabric layer, Cloud appears silent. However, Cloud also teaches an additional layer referred to as a honeycomb acoustic core which is suggested to provide acoustic dampening because sound waves that enter the open cell structure lose most of their energy in said open cell structure (see [0025]). Said honeycomb core includes cell walls that form a plurality of cells failed with air (a gas) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the acoustic layers in the panel of the prior art combination above using an open cell structure since Cloud suggests that such a structure is particularly effective in dampening sound waves. 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2007/0144111 A1) in view of Palmer et al. (7,381,460 B2) and Wibby et al. (US 2015/0260483 A1). 
Regarding Claims 1 and 16, Kennedy teaches a ballistic panel (see Fig. 1) having resistance to explosions and projectiles (see [0008]) comprising an interlayer 14 (corresponding to the core layer as claimed) having a first major surface and a second major surface wherein the core interlayer comprises a ballistic resistant material (see [0028]). The panel further comprises a core layer 13 which may be considered a first layer on the first major surface of the core interlayer and a second layer on the second major surface of the core interlayer (see [0027] & Fig. 1). Furthermore, the panel comprises a first face sheet 11 on the first layer and a second face sheet 12 on the second layer wherein both the first and second face sheets comprise aluminum (see [0027] & Fig. 1). 
Concerning the material of the first and second layers (part of the “core layer” 13), Kennedy suggests that said layers are of a plastic or polymer composition (see [0009] & [0027]) but Kennedy does not teach a polyurethane/polyborodimethylsiloxane (PDBMS) in said layers.  In the analogous art of impact protection systems, Palmer teaches a self-supporting energy absorbing composite including a closed cell polyurethane foam matrix PDBMS dilatant dispersed throughout the foam (see Example 1 – Col. 4, lines 14-16 and 24-25). Palmer suggests that this composite material offers the benefit of proving great impact protection while having the ability to conform to the geometry of what it is designed to protect by maintaining intimate contact (see Col. 2, lines 7-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Palmer’s composite material for the material in the first and second layers of the panel of Kennedy. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Likewise, one of ordinary skill in the art would have done so in order to obtain the benefits described by Palmer as they pertain to the impact protection. 
Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet exemplified by D3O which is a closed cell PU foam comprising PBDMS dilatant dispersed throughout the foam matrix (see [0026]). Therefore, the composite material of Palmer is regarded to be a ballistic gel as required of the instant claim. 
Concerning the claimed property wherein the first and second layers are symmetric with one another and wherein the first and second face sheets are symmetric with respect to one another, Kennedy suggests that the innermost core layer may be positioned such that it is in the middle of the panel (see [0028]) which would yield a panel wherein the first and second layers and the first and second face sheets are symmetric with one another with respect to a plane which coincides with the center of this central core. 
Furthermore, in the event it is determined that the prior art does not disclose a symmetric panel with sufficient specificity, it is noted that Wibby teaches that it was known in the art that symmetric ballistic panels (i.e. panels having a symmetrical arrangement of ballistic sheets from the front to the back surface) are beneficial as they permit either side of the panel to serve as a strike face without altering performance (see [0161]). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of the prior art combination such that the entire panel is symmetrical (i.e. such that the first and second layers are symmetric with one another around the core and such that the first and second face sheets are symmetric with one another around the core).  

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2007/0144111 A1) in view of Palmer et al. (7,381,460 B2) and Wibby et al. (US 2015/0260483 A1), as applied to Claim 1 above, and further in view of Cloud et al (US 2003/0189131 A1). 
Regarding Claims 24-25, Kennedy in view of Palmer and Wibby teaches the ballistic panel according to Claim 1 above. The prior art combination does not teach a ballistic panel further comprising first and second cellular layers between the first and second layers and the first and second face sheets respectively. 
In the analogous art of ballistic resistant doors (panel), Cloud teaches a composite door comprising a variety of ballistic resistant layers and an acoustic fabric layer which provides a means of acoustic dampening by providing a muffling layer for the panel (see [0022]). Cloud also teaches that flight deck doors in an aircraft preferably provide acoustic dampening to assist in questing the flight deck, shielding it from noise generated in the passenger area as well as from noise generated by oncoming wind as the aircraft proceeds in flight (see [0004]). Therefore, in the event the panel of the prior art combination was to be implemented as a ballistic resistant door, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an acoustic fabric layer to the ballistic panel of the prior art combination for the benefit of improved acoustic dampening as disclosed by Cloud. Likewise, it would have been obvious to one of ordinary skill in the art to place said acoustic fabric under the first face sheet layer (between the first layer and the first face sheet). Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of an additional layer under the first face sheet of the panel of the prior art which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
Cloud does not explicitly disclose a ballistic panel having a second acoustic layer on the opposite side of the panel from the first. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional layer of acoustic fabric to the panel of the prior art combination above for the benefit of improved acoustic dampening since Cloud teaches such a property is important. Likewise, it would have been obvious to do so in order to preserve panel symmetry described above as being beneficial by Wibby. That said, it would have been obvious to provide the second acoustic fabric layer under the second face sheet (between the second layer and the second face sheet) to preserve symmetry while improving acoustic dampening. 
Finally, concerning the construction of the acoustic fabric layer, Cloud appears silent. However, Cloud also teaches an additional layer referred to as a honeycomb acoustic core which is suggested to provide acoustic dampening because sound waves that enter the open cell structure lose most of their energy in said open cell structure (see [0025]). Said honeycomb core includes cell walls that form a plurality of cells failed with air (a gas) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the acoustic layers in the panel of the prior art combination above using an open cell structure since Cloud suggests that such a structure is particularly effective in dampening sound waves. 

Regarding Claim 26, Kennedy in view of Palmer, Wibby, and Cloud teaches the ballistic panel according to Claim 24 above wherein the first and second layers do not comprise cell walls or cells of a honeycomb-type structure. See the note regarding Claim 26 in the rejections under 35 USC § 112 above. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789